Exhibit 10.2

CONFIDENTIAL SEPARATION AGREEMENT AND GENERAL RELEASE

(INCLUDING WAIVER OF CLAIMS UNDER THE AGE

DISCRIMINATION IN EMPLOYMENT ACT OF 1967, AS AMENDED)

This Confidential Separation Agreement and General Release (“Release Agreement”)
is entered into on the first date set forth below by and among Steven A. Ehrlich
(hereinafter referred to as “Employee”), Riverview Financial Corporation
(“Corporation”) and Riverview Bank (hereinafter referred to as the “Bank”, and
Employee, Corporation and Bank collectively referred to as the “Parties”).

BACKGROUND

Employee’s at-will employment with the Bank will end effective September 30,
2020 (the “Separation Date”) due to Employee’s resignation. The Bank will
provide Employee with benefits to which Employee would not otherwise be
entitled. In exchange, Employee has agreed to a release of all claims that he
may have against the Corporation, the Bank, and all Releases as defined in
Paragraph 3(a) below, up to the date Employee signs this Release Agreement.

NOW THEREFORE, in consideration of the mutual promises contained herein, and the
releases, warranties, and representations of Employee, the Parties, intending to
be legally bound, AGREE as follows:

1. Payments and Benefits.

a. Continuation of Group Health Insurance. Provided Employee signs and does not
revoke this Release Agreement, the Bank agrees to continue Employee on its group
health insurance plan for a period of six (6) months following his resignation,
on the same terms and conditions, premiums and deductibles as set forth in the
Bank’s group health insurance plans and policies then in effect. This six months
of continued health insurance coverage shall not count against Employee’s period
of COBRA eligibility. After this six-month coverage period ends, Employee will
be eligible to continue on the Bank’s group health insurance plans under COBRA,
and he shall be responsible for all payments of health insurance premiums costs.
In addition, should Employee become eligible for health insurance benefits under
another health insurance plan(s) during the six month period, Employee’s health
insurance benefits with the Bank shall cease. Employee shall promptly inform the
Bank of his eligibility for alternative coverage.

b. Payment for Accrued Unused Paid Time Off. The Bank agrees to pay Employee
$39,725, which represents 58 days of unused and accrued PTO time through the
Separation Date.

2. Adequate Consideration. Employee agrees that (i) the consideration and
payments made to him by the Bank pursuant to this Release Agreement represent
the sole and exclusive payments and undertakings to be provided to Employee,
(ii) said payments include any and all outstanding and accrued compensation,
wages, and benefits that may be due and owing Employee, (iii) that neither the
Bank nor the Corporation have any further obligation to provide Employee with
any compensation of any sort, or any non-monetary or monetary benefits in
addition to that which is set forth in Paragraph 1, above, and (iv) the
aforementioned payment and other benefits are in excess of what Employee
otherwise would have been entitled to and constitute good and sufficient
consideration for this Release Agreement. Through his signature below, Employee
acknowledges that he has received all compensation and wages owed to him under
the Fair Labor Standards Act, the Pennsylvania Minimum Wage Law, and the
Pennsylvania Wage Payment & Collection Law.

 

1



--------------------------------------------------------------------------------

3. Release and Waiver.

a. For and in consideration of the Bank’s and the Corporation’s promise to cause
the payments and benefits to be made as set forth in Paragraph 1, above,
Employee does hereby REMISE, RELEASE, AND FOREVER DISCHARGE Riverview Financial
Corporation, Riverview Bank, and their respective parent corporations,
subsidiaries and affiliates, and all of the foregoing’s respective directors,
officers, shareholders, current or former employees, representatives, agents,
attorneys, insurers, successors and assigns (“Releasees”) of and from any and
all manner of actions and causes of action, suits, debts, liabilities, losses,
damages, claims and demands whatsoever (which are otherwise subject to waiver)
that Employee had, has or may have against any of the Releasees, whether
sounding in contract, any form of tort or otherwise, whether at law or in
equity, whether known or unknown, from prior to the commencement of Employee’s
employment with any of the Releasees to the date of this Release Agreement. The
releases herein include, but are not limited to, any waivable claims that were
asserted or could have been asserted up to the date of this Release Agreement or
that could be asserted in the future under any federal, state, or local laws,
regulations, orders, or ordinances including but not limited to:

 

  •  

Title VII of the Civil Rights Act of 1964, as amended;

 

  •  

the Civil Rights Act of 1866 and 1871;

 

  •  

Executive Order 11246;

 

  •  

the Rehabilitation Act of 1973;

 

  •  

the Americans with Disabilities Act of 1990 (ADA);

 

  •  

the Employee Retirement Income Security Act (ERISA) (except as to claims for
vested benefits);

 

  •  

any state or local laws similar to the above including but not limited to the
Pennsylvania Human Relations Act;

 

  •  

any unjust or wrongful termination theory;

 

  •  

any claim for breach of contract, fraud or material misrepresentation;

 

  •  

any negligent retention, hiring, or supervision theory; or any right or claim
based on an alleged privacy violation, any claims for defamation or slander,
other employment tort or common law claims now or hereafter recognized and any
derivative claim Employee may have arising thereunder, and all claims for
counsel fees and costs. Employee specifically acknowledges that he is releasing
all Releasees from any claims for attorneys’ fees and costs.

b. Employee further agrees To WAIVE ALL RIGHTS AND CLAIMS he has ever had, or
now has, under THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967, AS AMENDED
(“ADEA”), against Releasees arising from or related to his employment with the
Bank or the Corporation, or separation from employment. Employee has been
advised to consult with an attorney before signing this Release Agreement
waiving his rights under the ADEA. Employee has had the opportunity to review
this Release Agreement for 21 days prior to signing it. Employee may revoke the
Release Agreement within seven days after he signs the Release Agreement. If
Employee revokes the Release Agreement, the Bank shall have the option of
voiding the entire Release Agreement. In such event, Employee will not receive
the benefits described in Paragraph 1 above.

 

2



--------------------------------------------------------------------------------

c. Notwithstanding the releases and waivers above, nothing in this Release
Agreement shall prohibit Employee from filing an administrative charge or
complaint with, or participating in any investigation or proceeding conducted
by, the United States Equal Employment Opportunity Commission (“EEOC”) or a
comparable state or local agency. Employee agrees to and waives his right to
recover monetary damages, reinstatement of employment, or any other relief
sought against Releasees in any discrimination, retaliation or other charge,
complaint, or lawsuit filed by Employee or by anyone else on Employee’s behalf
with the EEOC or comparable state or local agency. Furthermore, nothing in this
Release Agreement shall prohibit or restrict Employee from initiating
communications directly with, or responding to any inquiry from, or providing
testimony before, any other self-regulatory organization or any other state or
federal regulatory authority.

4. Ongoing Obligations.

a. Return of Property. Employee certifies that he has returned all property and
confidential information of the Bank to the Bank without retaining any copies,
either in tangible or intangible form as of the Separation Date. This
certification includes the fact that he has purged all Bank and Corporation
files and information from his home computer or laptop, tablet, cell phone, and
all personal electronic devices and returned all photocopies of materials that
relate to the Releasees or their business.

b. Confidentiality. Employee promises to keep the existence and terms of this
Release Agreement confidential. Employee will not disclose the existence or
terms of this Release Agreement to any of the Bank’s or Corporation’s employees
or any third party, subject to the following exceptions:

 

  (1)

Employee may disclose the Release Agreement’s existence and terms to his spouse,
attorney, or accountant/tax preparer, if such individuals agree in advance to
keep such matters confidential. Additionally, if any of these individuals
violate this term, that would be considered a breach of the Release Agreement,
and Employee would be deemed responsible for that breach.

 

  (2)

Employee may disclose the Release Agreement’s existence and terms if he is
legally required to do so. In that situation, however, Employee will try to
notify the Bank or Corporation before disclosing the Release Agreement, but only
if providing such notice is legally permitted.

 

  (3)

Employee may disclose the Release Agreement’s existence and terms to the
Pennsylvania Department of Labor & Industry should he decide to pursue an
unemployment compensation claim.

 

3



--------------------------------------------------------------------------------

  (4)

Any of the Parties may disclose the Release Agreement’s existence and terms to
the SEC and/or any other self-regulatory organization or any other state or
federal regulatory authority if required to do so.

c. Non-Disclosure. Employee agrees that he shall not at any time divulge or
disclose to any third party the Confidential Information or trade secrets of the
Bank or Corporation. Confidential Information means information disclosed to
Employee or known by Employee or created by Employee as a result of his
employment with the Bank and not generally known in the public, including, but
not limited to, current or prospective customer, supplier, or vendor
information, preferences and lists, customer personal identifying information,
pricing information, marketing, business development, and strategic planning
information, non-public financial information, and trade secrets as that term is
defined under Pennsylvania law and the federal Defend Trade Secrets Act.
Notwithstanding the foregoing non-disclosure obligations, and any non-disclosure
obligations set forth in the provisions of any other agreement between Employee
and Bank, pursuant to 18 U.S.C. Section 1833(b), Employee shall not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that is made: (i) in confidence to a federal, state
or local government official, either directly or indirectly, or to an attorney,
and solely for the purpose of reporting or investigating a suspected violation
of law; or (ii) is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal.

d. Access to Company Files, Records, and Electronically Stored Information.
Through his signature below, Employee represents that he has returned to the
Bank and Corporation all company files, records, and electronically stored
information previously in his possession. Employee further acknowledges that as
of the Separation Date, he is no longer permitted to access any of the Bank’s or
Corporation’s files, records, or electronically stored information, without the
Bank’s or the Corporation’s advance permission.

e. Non-disparagement. Employee agrees that he will not disparage, or encourage
others to disparage, the Bank, the Corporation, or any Releasee, or their
respective directors, officers, current or former employees, and agents, either
orally or in writing in any communications of whatever nature to any third
party, nor instigate, assist, or participate in the making or publication of any
statement that could libel, slander, defame, or disparage them or present them
in a false light.

f. Remedies for Breach. Employee acknowledges that any breach by Employee of the
obligations in Paragraph 4 of this Release Agreement would substantially and
materially impair and irreparably harm the Bank’s and the Corporation’s business
and goodwill, and that monetary damages would be difficult, if not impossible,
to ascertain. Employee agrees that in the event of any breach or threatened
breach by Employee of this Paragraph 4, such impairment or harm is incapable of
being compensated in solely monetary terms and the Bank and Corporation shall
have the right to an injunction or other equitable relief, in any court of
competent jurisdiction. Further, in the event that the Bank or Corporation
successfully seeks to obtain compliance therewith or damages, Employee will be
responsible for the reasonable costs incurred thereby by the Bank or
Corporation, including reasonable attorneys’ fees. If Employee breaches this
Agreement, Bank and Corporation may withhold any portion of the benefits that
remain unpaid at the time of breach. Such withholding will not affect the Bank’s
and Corporation’s right to obtain any other remedy under this Release Agreement.

 

4



--------------------------------------------------------------------------------

5. Acknowledgement. Employee acknowledges that the Bank and the Corporation
admit no liability or wrongdoing in requesting or accepting this Release
Agreement and waiver.

6. Time and Return and Disclosures. Employee understands and agrees that, in
full compliance with the Older Workers Benefit Protection Act (OWBPA) of 1990:

a. Employee enters into this Release Agreement freely and knowingly, and after
due consideration, intending to waive, settle, and release all waivable claims
that Employee has or may have against Releasees up to the date of the execution
of this Release Agreement, including claims under the ADEA. The Release
Agreement does not, however, prohibit employee from asserting an ADEA claim
related to events occurring after he signs the Release Agreement.

b. The Bank and Corporation advise and direct Employee to consult with an
attorney before signing this Agreement waiving his ADEA rights. Through his
signature below, Employee acknowledges that he has been given the opportunity to
consult with an attorney before signing this Agreement waiving his ADEA rights.

c. Employee has been provided with the opportunity to consider this Release
Agreement for 21 days. Material and immaterial changes to this Release Agreement
will not extend the 21-day period for the Employee to consider this Release
Agreement. Employee may voluntarily return this Release Agreement prior to
expiration of the 21-day period. By doing so, Employee acknowledges that he
waives the entire 21-day review period and has executed the Release Agreement as
of the date listed below freely and without coercion. If Employee agrees to
enter into this Release Agreement, he must sign the Release Agreement and return
it to Brett Fulk.

d. Employee understands that he has seven days after he signs the Release
Agreement to revoke the Release Agreement by delivering a written notice of
revocation to Brett Fulk by 5:00 p.m. Eastern Standard Time on the seventh day
after Employee signs the Release Agreement. In the event Employee revokes this
Release Agreement, neither the Bank nor the Corporation shall have any
obligation to Employee under the Release Agreement. After this revocation period
has expired, the Release Agreement will become effective, enforceable, and
irrevocable.

7. Severability. The Release Agreement’s promises are severable, meaning that if
a court were to find any promise invalid or unenforceable, the court will modify
or adjust that promise. The Release Agreement’s other promises and terms,
though, would remain fully enforceable if that were to occur. If Employee
challenges the validity of or attacks this Release Agreement in any court of
competent jurisdiction, Employee unequivocally agrees to first return to the
Bank any and all monies or other consideration received by the Employee under
the terms of this Release Agreement.

8. Entire Agreement. This Release Agreement expresses the entire agreement
between Employee, the Bank, and the Corporation regarding Employee’s resignation
from employment. This Release Agreement may not be amended or terminated except
by a written agreement signed by Employee, the Bank, and the Corporation. No
representations made prior to or contemporaneously with this Release Agreement
shall have any binding effect.

 

5



--------------------------------------------------------------------------------

9. Waiver. No waiver of any provision of this Release Agreement shall constitute
a waiver of any other provisions of this Release Agreement. Notwithstanding any
rule of law to the contrary, this Release Agreement may not be modified,
changed, amended, or waived in any way (whether in whole or in part) orally, by
conduct, by informal writings, or by any combination thereof.

10. Benefits. The promises of Employee under this Release Agreement shall inure
to the benefit of the Releasees and all other present or future subsidiaries and
affiliates, successors, or assigns of the Releasees. All such entities shall be
considered third party beneficiaries and may enforce any provision of this
Release Agreement. Employee, however, may not assign his obligations under the
Release Agreement.

11. Governing Law and Jurisdiction. The validity, legality, and construction of
this Release Agreement or of any of its provisions shall be governed exclusively
by the laws of the Commonwealth of Pennsylvania. Any action arising out of or
relating to any of the provisions of this Release Agreement may be brought and
prosecuted only in the courts of or located in the Commonwealth of Pennsylvania.

12. Interpretation. This Release Agreement shall be interpreted in a reasonable
manner to affect the Parties’ purposes and specifically shall not be interpreted
in a manner that would require interpretation of any ambiguities in this Release
Agreement against a party who has drafted it. The paragraph headings set out in
this Release Agreement are for convenience only and shall not be used to
interpret the provisions of this Release Agreement.

13. Acceptance. The Parties certify that they have read this Release Agreement,
that they understand the meaning and legal effects of this Release Agreement,
that they are executing this Release Agreement of their own volition, that they
are legally competent to enter into this Release Agreement, and that they
acknowledge that the consideration stated in this Release Agreement is adequate
and satisfactory.

14. Counterparts. This Release Agreement may be executed in several
counterparts, each of which shall be an original and all of which shall
constitute one and the same document.

15. Authorization of Signatories. The undersigned are fully competent and
authorized to execute this Release Agreement and have signed their names to this
Release Agreement of their own free will.

IN WITNESS WHEREOF, intending to be legally bound, the Parties have executed the
foregoing Confidential Separation Agreement and General Release as of the date
first written below.

 

    EMPLOYEE Dated: 9/30/2020    

LOGO [g935152page009b.jpg]

 

    Steven A. Ehrlich     RIVERVIEW BANK Dated: Sept. 30, 2020     By:  

LOGO [g935152page009a.jpg]

 

 

6



--------------------------------------------------------------------------------

    RIVERVIEW FINANCIAL CORP. Dated: Sept. 30, 2020     By:  

LOGO [g935152page009a.jpg]

 

 

7